Citation Nr: 0534458	
Decision Date: 12/21/05    Archive Date: 12/30/05	

DOCKET NO.  03-29 263	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for rectal cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to December 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied, 
among other things, service connection for rectal cancer.  
The veteran filed a timely substantive appeal, in which he 
limited his appeal to the denial of service connection for 
rectal cancer.

This case was previously before the Board in February 2005, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

Rectal cancer is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service. 


CONCLUSION OF LAW

Rectal cancer was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of August 2003 and March 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by the VA, and the need for 
the veteran to advise VA of or submit any further evidence 
pertaining to his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2003 Statement of the Case (SOC), and an October 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by VA on the veteran's behalf.  Additionally, both the SOC 
and the SSOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claim poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and the evidence of record provides a plausible 
basis for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  

Factual Background

A service clinical record dated in early January 1979 reveals 
that the veteran was seen at that time for rectal bleeding of 
2 to 3 months' duration.  When questioned, the veteran denied 
any problems with painful defecation.  Similarly denied was 
any history of hemorrhoids.  The clinical assessment was of 
probable occult blood.  

An inservice pathology report dated in mid-January 1979 was 
significant for an adenomatous polyp of the rectum, with 
focal papillary features, status post polypectomy.  Noted in 
the report was that the polyp in question was benign, with 
mixed features of an adenomatous polyp and villous adenoma.  

In an entry of January 1979, it was noted that there had been 
a small amount of oozing from the veteran's biopsy site.  The 
area in question was cauterized with silver nitrate, and the 
bleeding stopped.  

In an entry of early February 1979, it was noted that the 
area of the previous biopsy was no longer bleeding.  When 
questioned, the veteran indicated that he "felt stronger."  A 
pathology report of the polyp in question showed evidence of 
a benign villo-glandular polyp with no evidence of 
malignancy.  

In an entry of mid-February 1979, it was noted that a barium 
enema had been negative for evidence of masses, though there 
was some evidence of diverticulosis.  Additionally noted was 
that the veteran felt "quite well" overall, and that there 
was no more bleeding.  

A service clinical record dated in mid-March 1980 reveals 
that the veteran was seen at that time for followup of a 
previous rectal polyp.  On physical examination, there was no 
evidence of any rectal bleeding.  However, there were some 
traces of blood present.  Accordingly, the veteran was 
scheduled for a repeat barium enema.  

An air contrast barium enema conducted in mid-March 1980 
showed evidence of diverticula of the descending and sigmoid 
colon, though with no evidence of diverticulitis, 
ulcerations, polyps, or any malignancy of the colon.  

In an entry of early April 1980, it was noted that a 
sigmoidoscopy to 22 centimeters was negative, with no 
evidence of any lesion.

At the time of a service separation/retirement examination in 
September 1982, the veteran gave a history of the excision of 
a polyp from his colon in 1978 or 1979.  A digital rectal 
examination conducted at that time was within normal limits, 
as was a test for occult blood.  No pertinent diagnosis was 
noted.  

A digital rectal examination conducted as part of a VA 
general medical examination in April 1983 was within normal 
limits.  The rectal mucosa and visualized sigmoid colon 
appeared normal, with no evidence of recurrent polyp(s).  

A service medical facility treatment record dated in early 
August 1988 reveals that the veteran was seen at that time 
for followup of his prior lower gastrointestinal pathology.  
At the time of evaluation, the veteran gave a history of a 
colonic adenoma in January 1979.  Additionally noted was that 
the veteran had, apparently, undergone no subsequent 
followup.  

Service medical facility treatment records dated in March and 
April 2002 reveal that the veteran was seen at that time for 
what was eventually determined to be rectal cancer.  In an 
entry of late March 2002, it was noted that the veteran had 
presented to the emergency room on the advice of his primary 
care physician for a complaint of rectal bleeding.  
Reportedly, the veteran had experienced that bleeding for 
several months.  However, of late, the veteran had noticed an 
increased amount and frequency of bleeding, in addition to 
generalized weakness.  Colonoscopy revealed evidence of a 
10-centimeter friable mass on the posterior wall of the 
veteran's rectum, contiguous with the anus.  Also noted were 
numerous medium diverticula in the sigmoid colon.  
Echoendoscopy showed evidence of hemicircumferential wall 
hypoechoic thickening in the posterior wall of the rectum at 
the level of the prostate.  The area of thickening extended 
distally to 12 centimeters, at which point the internal anal 
sphincter was encountered.  The normal layers of the colon 
wall were obliterated in the proximal region of the tumor, 
indicating invasion through to or through the serosa.  The 
pertinent diagnosis noted was rectal mass consistent with 
colorectal cancer.

At the time of a VA fee-basis examination in late August 
2003, it was noted that the veteran had a colostomy on the 
left side of his abdomen as the result of surgery for rectal 
cancer in 2002.  

On VA examination in July 2005, it was noted that the 
veteran's claims folder was available, and had been reviewed.  
Reportedly, in the past, the veteran had experienced 
recurrent polyps in the rectum and colon, all of which were 
benign.  According to the veteran, in 1970, there was noted 
an adenomatous polyp with focal papillary features.  In 
addition, in 1979, the veteran received a diagnosis of 
diverticuli.  When further questioned, the veteran stated 
that, since the time of his discharge, he had undergone 
periodic gastrointestinal studies, none of which were 
positive for the presence of polyps.  However, in 2002, he 
developed hematochezia, culminating in a diagnosis of rectal 
cancer.  Subsequently, the veteran underwent resection with 
placement of a colostomy.  The pathological diagnosis was 
moderately differentiated adenocarcinoma.  According to the 
veteran, since the time of that procedure, he had experienced 
no recurrence of cancer.  Currently, the veteran had no 
problems other than those associated with his colostomy and 
anemia.  

On physical examination, the veteran appeared well developed 
and well nourished.  His abdomen was nontender and 
nondistended, with normoactive bowel sounds, and no evidence 
of organomegaly.  The pertinent diagnosis was rectal 
carcinoma.  In the opinion of the examiner, the veteran's 
rectal cancer was "not likely" to be secondary to colonic 
diverticuli or the resection of rectal polyps in service.  
This was particularly the case given the fact that subsequent 
surveillance was nonfocal.  According to the examiner, in 
light of the fact that the veteran's malignancy occurred 
almost 20 years following his last inservice intervention, it 
was most likely due to an independent primary.  

Analysis

The veteran in this case seeks service connection for rectal 
cancer.  In pertinent part, it is argued that the veteran's 
colorectal cancer is/was in some way related to the rectal 
polyp for which he underwent surgery in service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service, as well as for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a malignant tumor (cancer) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, while in January 1979, during the 
veteran's period of active military service, he underwent 
surgery for the removal of an adenomatous polyp of the 
rectum, that polyp was benign.  A barium enema in March 1980, 
while showing evidence of diverticulosis of the descending 
and sigmoid colon, was negative for the presence of 
diverticulitis, ulcerations, polyps, or any malignancy of the 
colon.  As of the time of a service separation examination in 
September 1982, there was noted only a history of polyp 
excision, with no evidence of recurrence.  A digital rectal 
examination conducted at that time was within normal limits, 
and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of rectal 
cancer is revealed by service medical facility records dated 
in 2002, almost 20 years following the veteran's discharge 
from service.  Significantly, at that time, there was no 
indication that the veteran's colorectal cancer was in any 
way related to his prior inservice polyp surgery.  Moreover, 
following examination of the veteran and review of his claims 
folder in July 2005, a VA physician was of the opinion that 
the veteran's rectal carcinoma was "not likely" secondary to 
colonic diverticuli or the surgical resection of rectal 
polyps in service.  Under the circumstances, the Board is 
unable to reasonable associate the veteran's rectal cancer, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
rectal cancer must be denied.


ORDER

Service connection for rectal cancer is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


